Citation Nr: 0513416	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from October 1974 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware, which 
denied the veteran's claim for a rating higher than 50 
percent for PTSD.

The veteran initially requested a central office hearing, but 
his representative canceled this hearing on his behalf in 
April 2004.  See 38 C.F.R. § 20.704(e) (2004).  The matter 
is, therefore, ready for appellate review.


FINDINGS OF FACT

1.  The veteran's Global Assessment of Functioning (GAF) 
scale score has consistently been 50, and his PTSD has been 
described by physicians as "moderate."

2.  The veteran's PTSD does not include symptoms such as 
suicidal ideation, illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

3.  While the veteran's PTSD does cause impaired impulse 
control, his overall symptomatology includes relatively 
infrequent and decreasing panic attacks, coherent, logical 
speech, and difficulty in establishing rather than inability 
to establish relationships.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his claim and the RO denied it.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because it had not yet issued its January 2001 and 
December 2003 SSOCs.  See VAOPGCPREC 7-2003 (VA had authority 
to, and did, provide that VCAA requirements apply to claims 
at all stages of VA proceedings, up to and including those 
pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  In Mayfield, the Court held that a timing-
of-notice error that occurred when the initial AOJ decision 
preceded enactment of the VCAA could be remedied by VA after 
a Board remand "by "affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
her claim."  Id. at 32.  The Court in Pelegrini  also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121.  See also Mayfield, slip op. at 7.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 
28; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, slip op. at 28-29 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

In the present case, the RO decided the veteran's claim in 
April 2000, prior to enactment of the VCAA, and therefore did 
not provide (and could not have provided) VCAA notice prior 
to its decision.  However, as in Mayfield, this error was 
"sufficiently remedied by the process carried out" after 
the RO's decision.  Specifically, the RO included the text of 
38 C.F.R. § 3.159 (2004) in its December 2003 SSOC.  The RO 
also informed the veteran of the VCAA in October 2001 and 
July 2002 letters relating to other claims.  The October 2001 
letter, written in connection with the veteran's claim for 
service connection for a right knee disorder, informed the 
veteran of the passage of the VCAA and the new duties imposed 
on VA by the law.  The July 2002 letter, written in 
connection with the veteran's claim for an increased rating 
for his right ankle disorder, explained that in order to show 
entitlement to an increased rating, he had to show that his 
"injury or disease has gotten worse and meets the 
requirements for a higher disability percentage as defined by 
law."

Thus, prior to or contemporaneous with the most recent 
adjudication of the claim, the December 2003 SSOC, the RO 
told the veteran of the existence of the VCAA, the duties it 
imposed upon VA, and that entitlement to an increased rating 
for a disability must be shown by submitting evidence that 
the disability has worsened; the RO also provided the 
complete text of the relevant VCAA implementing regulation, 
including the sentence reading, "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Subsequently, the 
veteran's representative submitted an April 2004 informal 
hearing presentation.  Therefore, as in Mayfield, the 
"timing-of-notice error" was nonprejudicial, as the RO 
remedied it by providing VCAA notice and allowing the veteran 
a meaningful opportunity to participate effectively in the 
processing of his claim, including his representative's post-
notice informal hearing presentation.  Mayfield, slip op. at 
32.

Similarly, any error in not sending the veteran a single 
letter explaining the application of the VCAA to the claim 
for an increased rating for PTSD, was not prejudicial because 
the appellant has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.  Indeed, the RO obtained all identified treatment 
records and afforded the veteran three VA PTSD examinations, 
which the veteran's representative discussed in detail in its 
informal hearing presentation without indicating, there or 
elsewhere, that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  Consequently, any VCAA notice error was 
nonprejudicial, the RO has complied with the VCAA's duty to 
assist provisions and implementing regulations, and a remand 
in these circumstances would be superfluous and unnecessary.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the above, no further development is required to 
comply with the VCAA or the implementing regulations, and the 
Board will proceed to adjudicate the veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for PTSD and assigned a 50 percent evaluation in 
May 1998 and he did not appeal this evaluation.  Thus, since 
entitlement to compensation already has been established and 
an increase in the disability rating for the PTSD is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

Under the PTSD rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).  A 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

As noted, the veteran had three VA PTSD examinations since 
the filing of his increased rating claim.  Those examinations 
reflect that the veteran's psychiatric condition has not 
changed significantly since he was initially granted service 
connection for PTSD, and that his symptoms continue to most 
closely approximate those in the 50 percent rating criteria.

At the March 2000 examination, the veteran indicated that 
"nothing has really changed," since the previous, January 
1998 examination.  At the December 2000 examination, the 
examiner wrote, "Essentially, there is no change" in the VA 
examination reports from January 1998 and March 2000, both of 
which diagnosed "PTSD of a moderate degree."  At both of 
these examinations, as well as at the November 2003 VA 
examination, the veteran's Global Assessment of Functioning 
(GAF) scale score was 50.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV)).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The veteran's GAF of 50 is at the high end of the "serious" 
category, and close to the low end of the "moderate" 
category.  Moreover, both the March 2000 and the December 
2000 VA examiners characterized the veteran's PTSD as "of a 
moderate degree," while the November 2003 examiner did not 
characterize the level of the PTSD.  In addition, the GAF 
scale scores are not determinative of the appellate issue, 
but are merely pieces of evidence to be considered and 
evaluated together with all of the other evidence of record.

At none of the three VA examinations did the veteran have 
suicidal ideation, obsessed rituals, intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, all of which are symptoms in the 70 percent 
criteria.  Specifically, at the March 2000 VA examination the 
veteran was neatly dressed, his speech was normal and he 
spoke in a logical coherent manner without evidence of 
hallucinations or delusions, and behaved appropriately during 
the interview.  Similarly, at the December 2000 examination, 
the veteran was fully cooperative, occasionally responded 
with appropriate humor, did not have suicidal thoughts, was 
able to maintain personal hygiene and basic activities, was 
completely oriented, and there were no obvious disturbances 
or disorders of his thinking or speech.  At the November 2003 
examination, the veteran was alert, oriented to person, time, 
and place, maintained appropriate eye contact and was 
cooperative, and denied current suicidal or homicidal 
thoughts or feeling violent.  Thus, the veteran does not have 
many of the symptoms that are required for a 70 percent 
evaluation.

The veteran does, however, have some symptoms that are in the 
70 percent category.  For example, at each of the 
examinations, the veteran indicated that he experienced 
difficulty controlling his anger, including incidents such as 
throwing a phone at a wall, thus reflecting impaired impulse 
control.  He also related that, although married, he and his 
wife did not have a good relationship, and that he also kept 
his distance from his coworkers, identifying only one close 
friend, a cousin, at the March 2000 and November 2003 
examinations.  At the November 2003 examination, the veteran 
indicated that he was unemployed since May 2002, and 
continued to live with his wife, their 27-year-old daughter, 
and 2-year-old grandson.  He also indicated that he had an 
exaggerated startle response, causing him to jump upon 
hearing loud noises, and, at the November 2003 examination, 
was startled and jumped when the computer screen changed.

The veteran also indicated that he experienced panic attacks, 
but they were not of a near continuous as described in the 70 
percent criteria.  He stated at the March 2000 examination 
that these panic attacks occurred on a weekly basis at a 
minimum, but at the November 2003 examination indicated that 
they occurred only about 4 times per year, less frequently 
than even the panic attacks more than once a week described 
in the 50 percent criteria.  The veteran also indicated at 
the VA examinations that he was taking medication for his 
depression, and noted at the March 2000 examination that it 
decreased his anxiety and anger, especially anger outbursts 
during the day, as well as allowing him to sleep minimally 
(3-4 hours per nigh) with fewer and shorter nightmares.  A 
December 2003 VA outpatient treatment (VAOPT) record also 
notes that medication has been effective in reducing his 
anxiety and that VA outpatient treatment sessions have been 
helpful.

Thus, while the veteran has manifested some few symptoms in 
the 70 percent criteria, his overall symptomatology more 
closely resembles those in the 50 percent criteria.  The 
veteran's panic attacks occurred in the same amount or less 
than that specified in the 50 percent criteria and were 
decreasing in frequency, his speech was even better than that 
described in the 50 percent criteria, and he had difficulty 
in establishing and maintaining effective work and social 
relationships rather than an inability to do so, as evidence 
by the fact that he continues to have at least one close 
friend and remains married, living with his wife, daughter, 
and grandson.

Based on the above, the preponderance of the evidence 
reflects that the symptoms of the veteran's PTSD warrant a 50 
percent evaluation.  The benefit-of-the-doubt doctrine 
therefore does not apply, and the veteran's claim for a 
rating higher than 50 percent for his PTSD must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


